DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/792,049, application filed on 02/14/2020.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 06/16/2020 and 07/21/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub No. 2008/0012531) in view of Maeda (US PG Pub No. 2021/0159551).
7.          With respect to claims 1 and 12, Chang teaches:
An apparatus (a manufacturing setup/apparatus for a hybrid battery and charging the hybrid battery, Abstract) comprising: 
a charging circuit configured to electrically connect to a first plurality of batteries upon placement of the first plurality of batteries at a formation station of a manufacturing line during manufacture of a set of batteries that includes the first plurality of batteries (assembling a first plurality of battery cells and a second plurality of battery cells, Fig. 3, at S1-S2); and 
a battery bank coupled to the charging circuit (see coupled battery bank to charge/discharge battery cells by the battery bank, Fig 3, at S6, para 40-45), 
wherein the battery bank is configured to supply charge to the first plurality of batteries during a first formation process of each battery of the first plurality of batteries (battery bank to charge/discharge battery cells by the battery bank, Fig 3, at S6, para 40-45), and 
(discharging the first and second plurality of cells to receive charge from the , para 43), 
wherein the charging circuit is further configured to electrically connect to a second plurality of batteries of the set of batteries upon placement of the second plurality of batteries at the formation station (the manufacturing process involving assembling a first plurality of battery cells and a second plurality of battery cells, Fig. 3, at S1-S2),  
wherein the battery bank is further configured to supply the charge to the second plurality of batteries during a second formation process of each battery of the second plurality of batteries (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45), and 
to receive the charge from the second plurality of batteries during the second formation process (discharging the first and second plurality of cells to receive charge from the , para 43).
Chang appears to be silent regarding:
wherein at least one attribute of the battery bank enables the battery bank to concurrently charge, for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate, and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate.
	However, Maeda teaches:
(see impedance of battery cell, see input charging voltage, charge voltage, charge current obtained from battery charger, para 27-30), for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate (see simultaneously charge and discharge battery packs based on discharge rate and discharge ratios, para 4-6, 15, 37), and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate (see simultaneously charge and discharge battery packs based on charge/discharge rate and charge/discharge ratios, para 4-6, 15, 37).
	It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Maeda into the invention of Chang for at least the following reasons: Maeda’s monitoring and control of the charge and discharge rates helps prevent imbalalance of the battery cells/packs and helps to prevent uneven battery decay, which are both recognized as undesirable by both Maeda and Chang (see Chang, para 4-6, 15, 37).
8.          With respect to claim 16, Chang teaches:
A system comprising: a charging circuit configured to electrically connect to a first plurality of batteries upon placement of the first plurality of batteries at a formation station of a manufacturing line during manufacture of a set of batteries that includes the (assembling a first plurality of battery cells and a second plurality of battery cells, Fig. 3, at S1-S2); 
a battery bank coupled to the charging circuit (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45), 
wherein the battery bank is configured to supply charge to the first plurality of batteries during a first formation process of each battery of the first plurality of batteries and to receive the charge from the first plurality of batteries during the first formation process (see coupled battery bank to charge/discharge battery cells by the battery bank, Fig 3, at S6, para 40-45),
 wherein the charging circuit is further configured to electrically connect to a second plurality of batteries of the set of batteries upon placement of the second plurality of batteries at the formation station (assembling a first plurality of battery cells and a second plurality of battery cells, Fig. 3, at S1-S2; battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45), 
wherein the battery bank is further configured to supply the charge to the second plurality of batteries during a second formation process of each battery of the second plurality of batteries and to receive the charge from the second plurality of batteries during the second formation process (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45); discharging the first and second plurality of cells to receive charge from the , para 43), 
Chang appears to be silent regarding:

wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate; and a 
controller coupled to the charging circuit and to the battery bank, 
wherein the controller is configured to control transfer of the charge between the first plurality of batteries, the second plurality of batteries, and the battery bank.
However, Maeda teaches:
wherein at least one attribute of the battery bank enables the battery bank to concurrently charge, for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate (impedance of battery cell, see input charging voltage, charge voltage, charge current obtained from battery charger, para 27-30), and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45); discharging the first and second plurality of cells to receive charge from the , para 43); and a 
controller coupled to the charging circuit and to the battery bank (see microcontroller for charging battery cells/packs, Fig 1A, at 114/116), 
(controlling transfer of charge to battery cells along with voltage converter, Fig 1A, 114/116).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Maeda into the invention of Chang for at least the following reasons: Maeda’s monitoring and control of the charge and discharge rates helps prevent imbal8ance of the battery cells/packs and helps to prevent uneven battery decay, which are both recognized as undesirable by both Maeda and Chang (see Chang, para 4-6, 15, 37).
9.          With respect to claims 2 and 13, Maeda teaches:
wherein the at least one attribute includes one or more of an energy storage capacity of the battery bank, an impedance of the battery bank, a number of batteries of the battery bank, or a cell type of the battery bank (impedance of battery cell, see input charging voltage, charge voltage, charge current obtained from battery charger, para 27-30).

10.          With respect to claim 3, Maeda teaches:
wherein the manufacturing line further includes one or more aging stations coupled to the formation station and configured to perform an aging process on the first plurality of batteries and the second plurality of batteries (see different ages of battery cells/packs, para 18).

11.          With respect to claim 4, Maeda teaches:
a controller coupled to the charging circuit and to the battery bank (controlling transfer of charge to battery cells along with voltage converter, Fig 1A, 114/116), 
wherein the controller is configured to control transfer of the charge from the battery bank to the first plurality of batteries, return of the charge from the first plurality of batteries to the battery bank, transfer of the charge from the battery bank to the second plurality of batteries (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45); discharging the first and second plurality of cells to receive charge from the , para 43), and 
return of the charge from the second plurality of batteries to the battery bank (battery bank to charge/discharge battery cells of the first and second plurality of battery cells by the battery bank, Fig 3, at S6, para 40-45); discharging the first and second plurality of cells to receive charge from the , para 43).

12.          With respect to claims 5, 14, and 17, Maeda teaches:
wherein the controller is further configured to receive an indication of one or more parameters associated with the first formation process (impedance of battery cell, see input charging voltage, charge voltage, charge current obtained from battery charger, para 27-30).

13.          With respect to claims 6, 15, and 18, Maeda teaches:
wherein the one or more parameters include one or more of a voltage level or a current magnitude associated with transfer of the charge (impedance of battery cell, see input charging voltage, charge voltage, charge current obtained from battery charger, para 27-30).

14.          With respect to claims 7 and 19, Maeda teaches:
wherein the controller includes a command interface configured to receive a first command, and wherein the controller is further configured to initiate transfer of the charge from the battery bank to the first plurality of batteries in response to the first command (see different interfaces communicating with microcontroller, para 24).

15.          With respect to claims 8 and 20, Maeda teaches:
wherein the command interface is further configured to receive a second command, and wherein the controller is further configured to initiate return of the charge from the first plurality of batteries to the battery bank in response to the second command (see different interfaces communicating with microcontroller, para 24).

16.          With respect to claim 9, Maeda teaches:
wherein the battery bank includes a plurality of lithium-ion batteries (LiBs) (lithium-ion batteries, para 19).

17.          With respect to claim 10, Maeda teaches:
wherein the battery bank includes a plurality of lead-acid batteries (see different battery pack types, para 17-20).

18.          With respect to claim 11, Maeda teaches:
wherein the battery bank includes a plurality of sodium-ion batteries (NIBs) (see different battery pack types, para 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851